Citation Nr: 1523055	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition involving bumps on the back, arms, and private parts, including as a result of exposure to herbicides.

2.  Entitlement to a rating higher than 20 percent for left ulnar nerve palsy, including consequent numbness of the left hand and fingers.

3.  Entitlement to a rating higher than 70 percent for anxiety reaction with depressive disorder.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968.  He died in July 2012.  The appellant is his surviving spouse and substituted party in light of his death for purposes of prosecuting these claims to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of a claim or an appeal.  See 38 U.S.C.A. § 5121A (West 2014).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  In September 2014, to this end, the RO notified the appellant-widow that it would proceed with adjudication of the deceased Veteran's claims on the basis of her being substituted as the claimant.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2014, at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including providing notice to the appellant of her status as a substituted party as well as obtaining outstanding VA treatment records.

VA processed this appeal partly electronically using Virtual VA and the Veterans Benefits Management System (VBMS), that is, in addition to the paper claims file.  Accordingly, consideration of this appeal must also take into account these electronic records.

The claims of entitlement to service connection for a skin condition involving bumps on the back, arms, and private parts - including as a result of exposure to herbicides, also for a rating higher than 20 percent for the left ulnar nerve palsy - including with consequent numbness of the left hand and fingers, for a rating higher than 70 percent for anxiety reaction with depressive disorder, and for SMC based on the need for regular aid and attendance require still further development before being decided.  So the Board is again REMANDING these claims to the AOJ.


FINDING OF FACT

The appellant-widow is ineligible to substitute for the Veteran in the claim for automobile and adaptive equipment or adaptive equipment only since he has died and, therefore, no longer has any such need or entitlement.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim, and it is dismissed as moot.  38 U.S.C.A. §§ 5121A, 7104(a) (West 2014); 38 C.F.R. §§ 38 C .F.R. § 3.1010, 20.1302 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As will be discussed, however, because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to automobile and adaptive equipment or adaptive equipment only.  This claim resultantly is being dismissed as moot, so the VCAA's notice and assistance provisions are inconsequential.

Automobile and Adaptive Equipment Claims

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

As already alluded to, the Veteran unfortunately died during the pendency of this appeal.  And although the appellant, as his lawful surviving spouse, since has been substituted as the claimant for purposes of processing the appealed claims to completion, so including this one, the provisions pertaining to substitution provide that only a person eligible for accrued benefits under § 3.1000(a) may request to substitute for a deceased claimant.  38 C.F.R. § 3.1010(a).  Additionally, the substitution claim must be one for "periodic monetary benefits."  Id.  Here, though, the Board finds that, as a matter of law, a grant of financial assistance is not a "periodic monetary benefit" as that term is defined under relevant statute and regulation.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Therefore, the claim may not be granted on an accrued basis.  Thus, the appellant is ineligible to substitute for the Veteran with respect to this particular claim.  The adjudication of this claim on the merits has become moot by virtue of the Veteran's death and consequently must be dismissed for lack of jurisdiction since there is no longer any need for automobile and adaptive equipment or adaptive equipment only owing to his unfortunate passing.  See 38 U.S.C.A. §§ 5121A, 7104(a).


ORDER

The claim of entitlement to automobile and adaptive equipment or adaptive equipment only is dismissed as moot.



REMAND

Regarding the remaining claims on appeal, the Board finds that still further development of them is required.

As directed in the prior September 2014 Board remand, the AOJ obtained updated VA treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, dated from May 2011 to July 2012.  Included in these records is an April 2012 social work comprehensive assessment indicating the Veteran was receiving disability benefits from the Social Security Administration (SSA).  While SSA records are not altogether controlling on VA determinations, owing to the fact that these Federal agencies have different requirements insofar as when one is considered disabled or unemployable, SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, when put on notice of the existence of SSA records that are potentially relevant, VA must try and obtain them before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board sees that the Veteran previously had indicated that he was not receiving SSA benefits, but apparently began to at some later point in time.  And since the Board is now on notice of the existence of these additional records, as well as their possible relevance, they must be obtained and considered in deciding the remaining claims.

As for the claim for service connection for a skin condition involving bumps on the back, arms, and private parts, including purportedly as a result of exposure to herbicides, the Veteran was not provided a VA compensation examination concerning this claim prior to his death.  A VA examination is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record includes notations of skin problems such as chronic rashes and eczema.  The Veteran's service treatment records (STRs) show he was admitted to the Army Hospital at Fort Jackson in April 1967 for a chronic skin condition that was noted to have been present for the past seven years (so possibly pre-existing his service since he began serving on active duty just the immediately preceding year, in September 1966).  The skin condition was characterized by an eruption on his neck, waist, and hands, and observed to have been intermittently present for those past seven years.  The diagnosis was dermatitis, atopic, generalized.  A July 1967 treatment note indicates he was treated again for contact dermatitis.  VA has conceded his presumed exposure to herbicides while serving in-country in Vietnam.  The basis of this claim is that his skin condition started in Vietnam in 1967 when he fell in some muddy water, as opposed to before his service.  As there is at least suggestion there may be an association between his skin condition and treatment in service for dermatitis, a VA medical nexus opinion is needed to assist in making this critical determination.

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable to a Dependency and Indemnity Compensation (DIC) claim because the provision specifically states it is only for "disability compensation", which is defined as a payment to a Veteran.  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that, while § 5103A(d) is inapplicable to DIC claims, § 5103A(a)(1) still requires that VA make "reasonable efforts" to provide assistance, including obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

The claim of entitlement to SMC based on the need for regular aid and attendance is premised on the degree of impairment associated with service-connected disability, and therefore is "inextricably intertwined" with the claims the Board is remanding for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one cannot be rendered until a decision on the other has been rendered); see also Parker v. Brown, 7 Vet. App. 116 (1994).  As such, the Board must also temporarily defer consideration of this SMC claim.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SSA records, including a copy of the decision awarding him disability benefits, as well as the medical records relied on or considered in the determination.

2.  Obtain a medical nexus opinion concerning the purported correlation between the Veteran's skin condition involving bumps on his back, arms, and private parts, and his presumed exposure to herbicides (namely, the dioxin in Agent Orange) in Vietnam.  The claims folder, including a complete copy of this decision and remand as well as all relevant records in Virtual VA and VBMS, must be made available to the examiner for review.

The examiner should identify all skin disorders present at any time during the appeal period up to the time of the Veteran's death in July 2012.  

For each identified skin disorder, the examiner should provide an opinion on the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to the Veteran's military service, including especially his presumed exposure to herbicides in Vietnam.  

In making this necessary determination, the examiner must specifically consider the Veteran's STRs showing he was admitted to the Army Hospital at Fort Jackson in April 1967 for a chronic skin condition that was noted to have been present for the past seven years (so perhaps even since before his service that began in September 1966).  [Note:  to rebut the presumption of soundness when entering service, however, there must be clear and unmistakable evidence both of the condition's pre-existence and that it was not aggravated during or by the Veteran's service, meaning not chronically (i.e., permanently) worsened beyond its natural progression.]

The examiner must also consider the July 1967 treatment note indicating the Veteran was again treated for contact dermatitis.


It is most essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions.

If the examiner determines the requested opinion cannot be rendered without resorting to mere speculation, the examiner must also clarify whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training) or whatever may be the case.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the appellant-widow's satisfaction, send her a Supplemental Statement of the Case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


